United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2688
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
Barbara Sibylle Norris, also known    *
as Barbara Sibylle Hildebrandt,       * [PUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: June 11, 2012
                                Filed: July 20, 2012
                                 ___________

Before MURPHY, MELLOY, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Barbara Norris pled guilty to social security representative payee fraud in
violation of 42 U.S.C. § 408(a)(5). The district court1 sentenced her to 18 months in
prison, the top of her guideline range. Norris appeals, arguing that her sentence is
substantively unreasonable. We affirm.




      1
       The Honorable Jeffrey L. Viken, United States District Judge for the District
of South Dakota.
       As an organizational payee with the Social Security Administration (SSA),
Norris helped disabled social security recipients who were unable to manage their
benefits. She was responsible for depositing their benefits into their bank accounts
and paying their bills. The SSA received multiple complaints from beneficiaries after
they had not been able to contact Norris. The SSA audited Norris and discovered that
she lacked a bookkeeping system, had made improper charges to beneficiaries, and
had not been reconciling checkbooks with monthly bank statements. After a
beneficiary notified authorities in 2006 that Norris had failed to pay her bills, they
learned that Norris had fraudulently taken approximately $61,000 from beneficiary
accounts for her personal use.

       Norris was indicted on nine counts of fraud in violation of 42 U.S.C. §
408(a)(5) and 42 U.S.C. § 1383a(a)(4). She pled guilty to one count, admitting that
she had knowingly and willfully converted payments she had received as an
organizational representative payee for one beneficiary. The other counts were
dismissed. The presentence investigation report (PSR) recommended a total offense
level of 13. See U.S.S.G. § 2B1.1. Since Norris had no prior criminal history, her
advisory sentencing range was 12 to 18 months. She requested a sentence of five
years probation with home confinement because of her poor health, advanced age of
66 years, prior generosity, and ability to make restitution payments. The government
recommended a sentence at the low end of the guideline range with half of it to be
satisfied by home confinement.

       The district court sentenced Norris to 18 months plus 3 years of supervised
release. It also ordered her to pay approximately $71,000 in restitution and a special
assessment of $100. The court stated that the sentencing guidelines "properly
account[ed] for [Norris’s] behavior" because the SSA had "put a high level of
reliance" on her and she had "specifically [been] dealing with people who are
disabled." The district court also read a victim impact statement which asked that
Norris "be judged according to her actions regarding . . . stealing from elderly or



                                         -2-
disabled clients who trusted her in good faith." The district court concluded that the
18 U.S.C. § 3553(a) factors warranted an 18 month sentence.

      Norris appeals, arguing that the district court erred in calculating her guideline
range and imposed a substantively unreasonable sentence. The government moved
to dismiss the appeal, contending that Norris had waived her right to appeal in her
plea agreement. We granted that motion in part, allowing Norris's appeal to proceed
only on the issue of whether her sentence was substantively reasonable but not as to
the court’s guideline calculation. We therefore address only the substantive
reasonableness of her sentence.

       The substantive reasonableness of a sentence is reviewed under a "deferential
abuse-of-discretion standard." Gall v. United States, 552 U.S. 38, 41 (2007). A
sentencing court abuses its discretion "when it fails to consider a relevant and
significant factor, gives significant weight to an irrelevant or improper factor, or
considers the appropriate factors, but commits a clear error of judgment in weighing
those factors." United States v. Miller, 544 F.3d 930, 932 (8th Cir. 2008). A
sentence within the guideline range is given a "presumption of substantive
reasonableness" on appeal. United States v. Robinson, 516 F.3d 716, 717 (8th Cir.
2008).

         We conclude that the district court did not abuse its discretion in sentencing
Norris to 18 months in prison. The court reviewed the PSR, the victim losses and
their impact statements, as well as letters in support of Norris. The district court
pointed out that Norris had defrauded "human beings who are living at the edge of
society" and cited the emotional and financial problems that Norris's actions had
caused for at least one of her victims. Although Norris has medical problems, the
district court noted that federal prisons have "excellent medical care." The court
specifically stated that it thought "that the federal sentenc[ing] statute, 3553(a) and
its factors, . . . line up nicely with the guidelines in [this] case." It thus properly
applied its "wide latitude to weigh the § 3553(a) factors . . . and assigned some factors

                                          -3-
greater weight than others in determining an appropriate sentence." United States v.
Bridges, 569 F.3d 374, 379 (8th Cir. 2009).

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                        -4-